          Case 1:20-cr-00183-NONE-SKO Document 18 Filed 02/18/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00183 NONE SKO
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND EXCLUDE TIME UNDER
13                          v.                           SPEEDY TRIAL ACT; FINDINGS AND ORDER
14   RAMON ARMENDARIZ, JR.,                              DATE: March 3, 2021
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on March 3, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 1, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive open-endedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE          1
30    AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
           Case 1:20-cr-00183-NONE-SKO Document 18 Filed 02/18/21 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). The Government’s position is that although the Speedy Trial

16 Act does not directly address continuances stemming from pandemics, natural disasters, or other

17 emergencies, this Court has discretion to order a continuance in such circumstances. For example, the

18 Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St. Helens’ eruption.

19 Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it

20 impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326,
21 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001 terrorist attacks

22 and the resultant public emergency). The coronavirus is posing a similar, albeit more enduring, barrier

23 to the prompt proceedings mandated by the statutory rules.

24          In light of the foregoing, this Court should consider the following case-specific facts in finding

25 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

26 (Local Code T4). 2 If continued, this Court should designate a new date for the status conference.
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS CONFERENCE          2
30     AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
          Case 1:20-cr-00183-NONE-SKO Document 18 Filed 02/18/21 Page 3 of 4


 1 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

 2 “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on March 3, 2021.

 7          2.     By this stipulation, the parties now move to continue the status conference until May 19,

 8 2021, at 1:00 p.m. and to exclude time between March 3, 2021, and May 19, 2021, under Local Code

 9 T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The government has produced more than 700 pages of discovery related to this

12          case, either directly to counsel and/or made available for inspection and copying.

13                 b)      Counsel for defendant desires time to complete a review of the discovery, consult

14          with her client, conduct investigation and research, and to otherwise prepare for trial.

15                 c)      Counsel for defendant believes that failure to grant the above-requested

16          continuance would deny him/her the reasonable time necessary for effective preparation, taking

17          into account the exercise of due diligence.

18                 d)      The government does not object to the continuance.

19                 e)      Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in a trial within the

21          original date prescribed by the Speedy Trial Act.

22                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23          et seq., within which trial must commence, the time period of March 3, 2021 to May 19, 2021,

24          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25          because it results from a continuance granted by the Court at the parties’ request on the basis of

26          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27          of the public and the defendant in a speedy trial.

28          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION TO CONTINUE STATUS CONFERENCE           3
30    AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
          Case 1:20-cr-00183-NONE-SKO Document 18 Filed 02/18/21 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3            IT IS SO STIPULATED.

 4

 5
      Dated: February 17, 2021                              MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ MELANIE L. ALSWORTH
 8                                                          MELANIE L. ALSWORTH
                                                            Assistant United States Attorney
 9
10
      Dated: February 17, 2021                              /s/ CHRISTINA CORCORAN
11                                                          CHRISTINA CORCORAN
12                                                          Counsel for Defendant
                                                            RAMON ARMENDARIZ, JR.
13

14
                                           FINDINGS AND ORDER
15

16 IT IS SO ORDERED.

17
     Dated:     February 18, 2021                                /s/   Sheila K. Oberto           .
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE         4
30    AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
